DETAILED ACTION
Remarks
The instant application having Application Number 17/118,338 filed on December 10, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated December 10, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of reordering files.   
The limitations of identifying files, incrementing read count for pre and post files, selecting a position in a save list based on the count and saving the files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor and integrated logic that executed by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor and integrated logic that executed by the processor” language, ”identifying”, “incrementing”, “selecting” and “saving”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor and integrated logic that executed by the processor, ”identifying”, “incrementing”, “selecting” and “saving” in the context of this claim encompasses the user thinking that the collected data/information is watched for the usage and change/reorder data/information if certain conditions match. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform ”identifying”, incrementing”, “selecting” and “saving” steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ”identifying”, “incrementing”, “selecting” and “saving” information based on a determined amount of use) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform ”identifying”, incrementing”, “selecting” and “saving” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Independent claims 9 and 16 have the similar limitations as claim 1 and are rejected for at least the same reasons as claim 1.  With respect to the dependent claims 2-8, 10-15 and 17-20, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura  et al. (US Patent Publication No. 2018/0157413 A1, ‘Kawamura’, hereafter, provided by the Applicant’s IDS) in view of Tamagawa et al. (US Patent Publication No. 2013/0145082 A1, ‘Tamagawa’, hereafter) and further in view of Amundson et al. (US Patent No. 6,154,852, ‘Amundson’, hereafter).

Regarding claim 1. Kawamura teaches a method, comprising: 
for files in a storage system requested in sequence by an application: identifying a pre-file (Kawamura [0072]); 
identifying a post-file requested after the pre-file (Kawamura [0076-0077]); 
Kawamura does not teach
incrementing a pre-read count for the pre-file in file attributes associated with the pre-file; 
incrementing a post-read count for the post-file in file attributes associated with the post-file; and 
selecting a position in a save list for each file based on the pre-read and post-read counts; 
However, Tamagawa teaches
incrementing a pre-read count for the pre-file in file attributes associated with the pre-file (Tamagawa [0043], [0052], [0061], 0070]); 
incrementing a post-read count for the post-file in file attributes associated with the post-file (Tamagawa [0043], [0052], [0061], 0070]); and 
selecting a position in a save list for each file based on the pre-read and post-read counts (Tamagawa [0043], [0052], [0061], 0070]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kawamura and Tamagawa before him/her, to modify Kawamura with the teaching of Tamagawa’s memory access control apparatus and method.  One would have been motivated to do so for the benefit of coping with a read disturb phenomenon in which data is unintentionally rewritten by repeatedly reading the data out from a flash memory (Tamagawa, Abstract, [0002]).
Kawamura and Tamagawa do not teach
saving the files on tape media according to the relative positions of the files in the save list.  
However,  Amundson teaches
saving the files on tape media according to the relative positions of the files in the save list (Amundson, Col 1, line 55 – Col 2, line 5).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kawamura, Tamagawa and Amundson before him/her, to modify Kawamura with the teaching of Amundson’s method and apparatus for data backup and recovery.  One would have been motivated to do so for the benefit of making a backup copy of large data objects from Direct Access Storage Devices (DASD) onto removable tape media. The backup and recovery should be simple to perform and complete as quickly as possible using all available tape drives (Amundson, Abstract, Col 1, lines 33-45).
Regarding claim 2. Kawamura as modified teaches, wherein the storage system is configured to use relatively faster storage for primary storage, wherein the storage system is configured to use relatively slower storage for secondary storage (Kawamura [0036-0039], [0046], [0053]). 
Regarding claim 3. Kawamura as modified teaches, wherein the files on the save list are initially stored on the relatively faster storage, wherein the relatively faster storage includes storage drives selected from the group consisting of: Flash storage, HDD, and SSD (Kawamura [0036-0037]).  
Regarding claim 4. Kawamura as modified teaches, comprising migrating the files on the save list to the relatively slower storage after a first predetermined period of time, wherein the relatively slower storage includes the tape media (Kawamura [0074-0077]).  
Regarding claim 5. Kawamura as modified teaches, wherein the post-file includes a file ID and a date and time associated with the post-file (Kawamura [0085]). 
Regarding claim 6. Kawamura as modified teaches, wherein the pre-file includes a file ID and a date and time associated with the pre-file (Kawamura [0085]). 
Regarding claim 7. Kawamura as modified teaches, comprising excluding post-files from the save list after a second predetermined period of time following an access to at least one of the files (Tamagawa [0043], [0052], [0061], [0070]). 
Regarding claim 9. Kawamura teaches a computer program product, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device, Kawamura [0088-0093]), the program instructions comprising: 
although claim 9 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 9. Therefore; claim 9 is rejected for at least the same reason as claim 1 above.
Regarding claims 10-14, the method steps of claims 2-7 substantially encompass the product recited in claims 10-14.  Therefore, claims 10-14 are rejected for at least the same reason as claims 2-7 above.
Regarding claim 16. Kawamura teaches a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (a system includes a processor, and logic integrated with the processor executable by the processor, or integrated with and executable by the processor, Kawamura [0008], [0021]), the logic being configured to:
although claim 16 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 16. Therefore; claim 16 is rejected for at least the same reason as claim 1 above.
Regarding claims 17-20, the method steps of claims 2-5 substantially encompass the system recited in claims 17-20.  Therefore, claims 17-20 are rejected for at least the same reason as claims 2-5 above.

Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura  et al. (US Patent Publication No. 2018/0157413 A1, ‘Kawamura’, hereafter, provided by the Applicant’s IDS) in view of Tamagawa et al. (US Patent Publication No. 2013/0145082 A1, ‘Tamagawa’, hereafter) in view of Amundson et al. (US Patent No. 6.154,852, ‘Amundson’, hereafter) and further in view of Schneider et al. (US Patent Publication No. 2009/0063485 A1, ‘Schneider’, hereafter).

Regarding claim 8. Kawamura, Tamagawa and Amundson do not teach, wherein selecting the position includes ranking the pre- files based at least in part on pre-read count values associated with the pre-files, wherein selecting the position includes ranking the post-files based at least in part on post-read count values associated with the post-files.  
However, Schneider teaches wherein selecting the position includes ranking the pre- files based at least in part on pre-read count values associated with the pre-files, wherein selecting the position includes ranking the post-files based at least in part on post-read count values associated with the post-files (Schneider [0036-0037], [0048]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kawamura, Tamagawa, Amundson and Schneider before him/her, to modify Kawamura with the teaching of Schneider’s finding superlative in an unordered list.  One would have been motivated to do so for the benefit of determining multiple largest or smallest values in an unordered set (Schneider, Abstract, [0001]).
Regarding claim 15, the method steps of claim 8 substantially encompass the product recited in claim 15.  Therefore, claim 15 are rejected for at least the same reason as claim 8 above.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168